Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 55-59 are pending
Election of Invention 
Applicants' election of the following species with traverse, in the reply filed on 07/23/2021, is acknowledged and entered:
A) Glomerular sclerosis, as the single disclosed kidney disease to be treated; 
B) Irbesartan, as the single disclosed angiotensin 1 receptor (AT1R) blocker; and 
C) Propagermanium, as the single disclosed chemokine receptor 2 (CCR2) inhibitor.
The Applicants argue alleging that the consideration and examination of the full scope of: i) all kidney diseases; ii) AT1R blockers; and iii) CCR2 inhibitors, would not impose an undue burden to the Office (see pages 1-2 of Remarks filed on 07/23/2021).
Applicants’ arguments have been fully considered but they are not found to be persuasive.  
The species are independent or distinct because the species are not single embodiments. For example, each of the AT1R blockers and CCR2 inhibitors has different physical and chemical properties, chemical structures, modes of action, reactivity and is made by method requiring different reagent(s). The structural search of propagermanium (Applicants’ elected CCR2 inhibitor, see discussions above), would not reveal a structurally non-analogous CCR2 inhibitor such as RS504393 or MK-0812 or INCB8696 or RS102895 or MLN-1202, recited in instant claim 57. These species are not obvious variants of each other based on the current record. Since each of the inhibitor compounds (AT1R blockers and CCR2 inhibitors) has different functions and structures, each inhibitor compound would need to be searched separately.  
The species restriction requirement is still deemed proper and is therefore made FINAL.

Priority
This application filed on 10/16/2019, is a CON of US application No. 15/704,713, filed on 09/14/2017 (US Patent No. 10,525,038), which is , a CON of U.S. application No. 15/086,823, filed on 03/31/2016 (U.S. Patent No. 10,058,555), which is a DIV of U.S. application No. 13/979,127, filed on 07/10/2013 (U.S. Patent No. 9,314,450), which is a 371 of PCT/AU2012/000014, filed on 01/11/2012, which claims benefit of: 
 i) Australian Patent Application Nos: a) 2011900060, filed on 01/11/2011; and b) 2011904279, filed on 10/17/2011; and 
 ii) U.S. provisional application Nos: a) 61/432,896, filed on 01/14/2011; and b) 61/547,951, filed on 10/17/2011. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112-2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, 
Claim 55 claims molecules by their function(s) without any description or reasonable reference and/or guidance to a chemical structure. Claim 55 recites “angiotensin 1 receptor (AT1R) blocker” and “chemokine receptor 2 (CCR2) inhibitor”.  A blocker or an inhibitor requires a definite chemical structure or formula. Each of the phrase “AT1R blocker” and “CCR2 inhibitor” recited in claim 55 renders its scope unclear because it is not clear to the skilled artisan as to the chemical structures that are intended to be encompassed by the “AT1R blocker” and “CCR2 inhibitor”. The recited functional characteristic does not follow from (is not an inherent property of) a defined chemical structure or formula recited in the claim or the instant specification, so it is unclear as to the type of structure(s) that is (are) required in order to provide the functional characteristic. 
Applicants have failed to provide any specific definition for these terms in the present specification. The specification (see, for example, page 4, line 5 and page 24, lines 1-15) discloses only what the “AT1R blocker” and “CCR2 inhibitor” can include. The person of the ordinary skill in the art, when presented with a compound X, would be unable to determine what chemical structure or formula confers the recited functions of “AT1R blocker” or “CCR2 inhibitor”. 
Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. Applicants may resolve the ambiguities of the functional limitation by amending the claims to recite the particular structure that accomplishes the function. Appropriate correction is required.
Claims 56-59 are rendered indefinite for the recitation of “The method of treatment or amelioration of claim 1”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claims 56-59. There is no “method of treatment or amelioration of claim 1”. For the purpose of examination, claims 56-59 are being construed as depending from claim 55. Appropriate correction is required.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. 

Claim Rejections - 35 USC § 112-1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 56-59, depend from claim 55 (see claim interpretations above for claims 56-59) and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons set forth below. 
Claim 55 claims molecules by their function(s) without any description or reasonable reference and/or guidance to a chemical structure. Claim 55 recites “angiotensin 1 receptor (AT1R) blocker” and “chemokine receptor 2 (CCR2) inhibitor”.  

MPEP 2163 states: 
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

The specification (see, for example, page 4, line 5 and page 24, lines 1-15) discloses only what the “AT1R blocker” and “CCR2 inhibitor” can include, however, the claims are directed to encompass “AT1R blocker” and “CCR2 inhibitor”. A blocker or an inhibitor requires a definite chemical structure or formula. The recited “AT1R blocker” and “CCR2 inhibitor” lack chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities. Furthermore, there is no description of structural characteristics that are required for the recited “AT1R blocker” and “CCR2 inhibitor”. The specification provides insufficient written description to support the genus encompassed by the claim. 
Accordingly, in the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus of the “AT1R blocker” and “CCR2 inhibitor”.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of the complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. 
A definition by function alone "does not suffice" to sufficiently describe a coding sequence "because it is only an indication of what the gene does, rather than what it is." Regents of the University of California v. Eli Lilly & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). In Fiefs v. Ravel, 984 F.2d at 1169-71,25 USPQ2d at 1605-06 (1993), the CAFC found that "a mere wish or plan for obtaining the claimed chemical invention" is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Cali. v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).  
For the reasons provided supra, Applicants have failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that Applicants had possession of the concept of “AT1R blocker” and “CCR2 inhibitor”.
Accordingly, the claim fails to meet the requirements of 35 U.S.C. 112, first paragraph, and is, thus, properly rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 55-56 and 58-59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Masuda et al (hereinafter, “Masuda”, Hypertension Research, 2009, 32, 950-955), as evidenced by Xu et al (hereinafter, “Xu”, Zhonga Gaoxueya Zazhi, 2007, 15(9), 735-740, SciFinder Scholar Abstract Translation used).
Independent claim 55 is directed to a method comprising the step of administering at least one angiotensin 1 receptor (AT1R) blocker, and further administering at least one chemokine receptor 2 (CCR2) inhibitor, to a patient suffering from a kidney disease associated with proteinuria, in order to treat or ameliorate the disease. 
Each of the phrases: a) “at least one AT1R blocker”; and b) “at least one CCR2 inhibitor” recited in, for example, claim 55, is not defined by the claim to any specific chemical compound or a compound of a generic general formula. The instant specification (see, for example, page 4, line 5 and page 24, lines 1-15), discloses only what the “AT1R blocker”; and “CCR2 inhibitor” can include. The Examiner therefore, would be construing each of the above recited phrases as referring to any agent(s) capable of performing the function(s) recited, for example, in claim 55.
Regarding claim 55, Masuda teaches cross over treatment of patients suffering from diabetic nephropathy, along with hypertensions, with losartan (50 mg/day) and telmisartan (40 mg/day). At end of treatment, proteinuria was measured and the urinary protein excretion was significantly decreased by losartan and telmisartan treatment. Masuda teaches losartan and telmisartan as AT1R blocker. Please see title of the article and abstract.
Although Masuda is not explicit in teaching a CCR2 inhibitor, losartan and telmisartan are also known in the art as CCR2 inhibitors, as evidenced by Xu1. 
Diabetic nephropathy is an example of a kidney disease associated with proteinuria (see instant claim 58). 
The cross over treatment of a diabetic nephropathy patient with losartan (AT1R blocker) and telmisartan (CCR2 inhibitor), reads on administering at least one AT1R blocker, and further administering at least one CCR2 inhibitor, recited in instant claim 55. Therefore, claim 55 is anticipated by Masuda as evidenced by Xu.
Regarding claim 56, Masuda teaches losartan (see discussions above).
Regarding claim 58, Masuda teaches diabetic nephropathy (see discussions above).
Regarding claim 59, Masuda as evidenced by Xu teaches: i) 50 mg/day of losartan (AT1R blocker); and ii) 40 mg/day of telmisartan (CCR2 inhibitor). Please see discussions above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 55-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuda (Hypertension Research, 2009, 32, 950-955), as evidenced by Xu (Zhonga Gaoxueya Zazhi, 2007, 15(9), 735-740, SciFinder Scholar Abstract Translation used) as applied to claims 55-56 and 58-59 above, and further in view of Kanamori et al (hereinafter, “Kanamori”, Biochemical and Biophysical Research Comm., 2007, 360, 772-777).
The limitations of claims 55-56 and 58-59, as well as the corresponding teachings of Masuda as evidenced by Xu, are described above and hereby incorporated into the instant rejections.
The invention of claim 57 is  similar to claim 55, however, claim 57 differs slightly from claim 55 in that the claims requires  a CCR2 inhibitor selected from the group consisting of the list disclosed therein.
Masuda as evidenced by Xu differ from claim 57 only insofar as Masuda as evidenced by Xu is not explicit teaching a CCR2 inhibitor of claim 57.
Similar to Masuda as evidenced by Xu (see discussions above), Kanamori is cited for teaching a method of using a pharmaceutical composition comprising propagermanium, in order to treat diabetic nephropathy. Kanamori discloses that MCP-1/CCR2 pathway plays a significant role in the pathogenesis of diabetic nephropathy. Kanamori discloses MCP-1/CCR2 inhibition among the mechanism of action. Pleases see title of the article, abstract, pages 772- 774 and Figures 1-4. Kanamori at page 774, also teaches that treatment with propagermanium was found to ameliorate glomerulosclerosis (Applicants’ elected kidney disease, see discussions above). 
At the time the instant invention was made, one skilled in the art would have found it obvious to modify Masuda as evidenced by Xu with Kanamori in order to arrive the invention of claim 57. The skilled artisan would have found it obvious to use CCR2 inhibitor for another (e.g., telmisartan of Masuda as evidenced by Xu for propagermanium of Kanamori) because telmisartan and propagermanium are functionally equivalent CCR2 inhibitor alternatives. The artisan of the ordinary skill would have had a reasonable expectation that the administration of losartan (AT1R blocker) and further administration of propagermanium (a CCR2 inhibitor) would exhibit utility in the treatment of a patient suffering from diabetic nephropathy.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made.

Claims 55-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkins et al (hereinafter, “Atkins”, American J. Kidney Diseases, 2005, 45(2), 281-287), in view of Kanamori (Biochemical and Biophysical Research Comm., 2007, 360, 772-777).
Regarding claim 55, Atkins discloses a method of using a pharmaceutical composition comprising irbesartan (Applicants’ elected AT1R blocker, see discussions above), in order to treat diabetic nephropathy (a kidney disease associated with proteinuria, see claim 58). Atkins discloses, wherein proteinuria was reduced. Please see title of the article, abstract, page 282 and figures 1-4.
Atkins differs from claim 55 only insofar as Atkins is not explicit teaching use of irbesartan in combination with a CCR2 inhibitor such as propagermanium (Applicants’ elected CCR2 inhibitor, see discussions above).
Similar to Atkins (see discussions above), Kanamori is cited for teaching a method of using a pharmaceutical composition comprising propagermanium, in order to treat diabetic nephropathy. Kanamori discloses that MCP-1/CCR2 pathway plays a significant role in the pathogenesis of diabetic nephropathy. Kanamori discloses MCP-1/CCR2 inhibition among the mechanism of action. Pleases see title of the article, abstract, pages 772- 774 and Figures 1-4. Kanamori at page 774, also teaches that treatment with propagermanium was found to ameliorate glomerulosclerosis (Applicants’ elected kidney disease, see discussions above). 
At the time the instant invention was made, a person skilled in the art would have found it obvious to modify Atkins with Kanamori in order to arrive at a method of using a composition comprising: a) at least one AT1R blocker (e.g., irbesartan, Applicants’ elected AT1R blocker, see discussions above); and b) at least one CCR2 inhibitor (e.g., propagermanium, Applicants’ elected CCR2 inhibitor, see discussions above), with a reasonable expectation of treating or ameliorating a kidney disease associated with proteinuria such as diabetic nephropathy. This is because the limitation of treating a kidney disease associated with proteinuria such as diabetic nephropathy is addressed by Atkins and Kanamori, wherein the cited references combined to disclose treating diabetic nephropathy (see discussions above).
The skilled artisan would have considered employing an AT1R blocker such as irbesartan in combination with a CCR2 inhibitor such as propagermanium in order to broaden the spectrum of activity. The person of the ordinary skill in the art would have additionally considered employing irbesartan in combination with propagermanium, for the advantage of the additive effects of combination therapy. The skilled artisan would have had a reasonable expectation that a combination therapy of irbesartan and propagermanium would exhibit greater therapeutic efficacy, when compared to the therapeutic efficacy of individual components alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
Regarding claim 56, Atkins teaches irbesartan (Applicants’ elected AT1R blocker, see discussions above).
Regarding claim 57, Kanamori teaches propagermanium (Applicants’ elected CCR2 inhibitor, see discussions above).
Regarding claim 58, the limitation of treating a kidney disease associated with proteinuria such as diabetic nephropathy is addressed by Atkins and Kanamori, wherein the cited references combined to disclose treating diabetic nephropathy (see discussions above).
Regarding claim 59: i) Atkins teaches administering 300 mg/day of irbesartan (see page 282, under the title “Study Design”); and ii) Kanamori teaches administering 0.005 wt% of propagermanium (see page 773, under the title “Methods”), and 0.005 wt% = 50 mg/kg. 
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made.
Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the following U. S. Patent Nos:
9,314,450 (claims 1-20);
10,058,555 (claims 1-12);
10,525,038 (claims 1-22); and
10,758,540 (claims 1-26).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patents and the instant application are drawn to a composition comprising: a) at least one AT1R blocker or a pharmaceutically acceptable salt thereof; and b) at least one CCR2 inhibitor or a pharmaceutically acceptable salt thereof; and c) a method of administering the composition, in order to treat or ameliorate a kidney disease.
Since the cited patents clearly provides for a method of using the same inventive composition, the selection of a method of using the same a composition comprising: a) at least one AT1R blocker or a pharmaceutically acceptable salt thereof; and b) at least one CCR2 inhibitor or a pharmaceutically acceptable salt thereof, in order to treat or ameliorate a kidney disease from the cited patents embodiment would have been obvious. 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629					


/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See title of the article and abstract.